Citation Nr: 1236983	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  09-25 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  What evaluation is warranted for obstructive sleep apnea with bronchial asthma from July 1, 2008?

2.  What evaluation is warranted for posttraumatic stress disorder (PTSD) with adjustment disorder and depressed mood from July 1, 2008?

3.  What evaluation is warranted for gastroesophageal reflux disease with hiatal hernia from July 1, 2008?

4.  What evaluation is warranted for residuals of a right hamstring tear from July 1, 2008?

5.  Entitlement to service connection for residuals of a right biceps tear.

6.  Entitlement to service connection for a left elbow disability.

7.  Entitlement to service connection for residuals of a left hand injury.

8.  Entitlement to service connection for a left knee disability.

9.  Entitlement to service connection for residuals of a left ankle sprain.

10.  Entitlement to service connection for residuals of a contusion of the right toes.

11.  Entitlement to service connection for bronchitis.

12.  Entitlement to service connection for residuals of pneumonia.

13.  Entitlement to service connection for heart palpitations.

14.  Entitlement to service connection for hyperlipidemia.

15.  Entitlement to service connection for gallstones.

16.  Entitlement to service connection for prostatitis.

17.  Entitlement to service connection for periodontal disease.

18.  Entitlement to service connection for residuals of a methicillin-resistant Staphylococcus aureus (MRSA) infection.

19.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to June 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case must take into consideration the existence of this electronic record. 

The appeal was subsequently transferred to the RO in Nashville, Tennessee.  In July 2012, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ).  

The issues of entitlement to service connection for radiculopathy of the upper and lower extremities, to include secondary to service-connected disabilities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The issue of what evaluation is warranted for residuals of a right hamstring tear from July 1, 2008 is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The following issues were withdrawn on the record at the July 2012 videoconference hearing: what evaluations are warranted for sleep apnea with bronchial asthma, PTSD with adjustment disorder and depressed mood, and gastroesophageal reflux disease with hiatal hernia from July 1, 2008; entitlement to service connection for residuals of a right biceps tear, left elbow disability, left hand injury, left knee disability, residuals of a left ankle sprain, residuals of a contusion to the right toes, bronchitis, residuals of pneumonia, heart palpitations, hyperlipidemia, gallstones, prostatitis, periodontal disease, residuals of a MRSA infection; and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the referenced issues by the appellant have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105(d)(5) , the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn by an appellant or his representative in writing, or on the record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.204(a), (b).  

The following issues were withdrawn on the record at the July 2012 videoconference hearing: what evaluations are warranted for sleep apnea with bronchial asthma, PTSD with adjustment disorder and depressed mood, and gastroesophageal reflux disease with hiatal hernia from July 1, 2008; entitlement to service connection for residuals of a right biceps tear, left elbow disability, left hand injury, left knee disability, residuals of a left ankle sprain, residuals of a contusion to the right toes, bronchitis, residuals of pneumonia, heart palpitations, hyperlipidemia, gallstones, prostatitis, periodontal disease, residuals of a MRSA infection; and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  Therefore, there remain no allegations of errors of fact or law for appellate consideration as concerns these issues.  Accordingly, the Board no longer has jurisdiction to review them, and the appeal of these issues is dismissed.  


ORDER

The appeal regarding what evaluations are warranted for sleep apnea with bronchial asthma, PTSD with adjustment disorder and depressed mood, and gastroesophageal reflux disease with hiatal hernia from July 1, 2008; entitlement to service connection for residuals of a right biceps tear, left elbow disability, left hand injury, left knee disability, residuals of a left ankle sprain, residuals of a contusion to the right toes, bronchitis, residuals of pneumonia, heart palpitations, hyperlipidemia, gallstones, prostatitis, periodontal disease, residuals of a MRSA infection; and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is dismissed.



REMAND

In July 2008, the RO granted entitlement to service connection for a right hamstring tear and assigned a noncompensable evaluation effective July 1, 2008.  The Veteran disagreed with the evaluation and subsequently perfected this appeal.  

Information in the claims folder indicates that the Veteran receives medical treatment at the VA Medical Center in Nashville, Tennessee.  The April 2012 supplemental statement of the case indicates that VA medical records from July 2009 to September 2011 were considered.  Review of Virtual VA, however, shows that the most recent government medical records were uploaded in December 2009.  On remand, additional VA records should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2011).  

The Veteran underwent a VA examination in February 2008.  At that time, the examiner stated there was no evidence of muscle damage and that the musculoskeletal examination of the thigh was unremarkable.

Review of subsequent medical records indicates that the Veteran has pain, weakness, and other functional impairment in the posterior thigh.  For example, an August 2009 clinical record notes an obvious defect in the medial thigh (biceps femoris), and a divot at origin and swelling at the belly of the muscle.  The Veteran underwent magnetic resonance imaging (MRI) of the right lower extremity in October 2009.  The findings were consistent with injury and resulting fatty replacement and atrophy of the right semitendinosus, semimembranosus, and biceps femoris muscles.  This was reported as a major abnormality.  A November 2009 physical therapy record indicates that the Veteran has an abnormal gait and a large bulge in the hamstring muscle belly.  

At the hearing, the Veteran testified that he has chronic pain and the injury impacts his quality of life.  He reported limited flexion in the hip and that his leg fatigues easily and gets weak fast.  His right knee also gives out, although the hip is worse than the knee.  

In September 2012, the representative argued that the February 2008 examination report was not accurate, particularly when considering the Veteran's testimony.  The representative requested a remand for a current examination that concentrates specifically on the right hamstring and residuals of the muscle damage.  

On review, evidence of record indicates that the Veteran has a muscle injury and the Board agrees that further examination is needed to appropriately assess the current nature and severity of his disability.  See 38 C.F.R. § 3.327 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request relevant treatment records from the Nashville VA Medical Center, to include any associated outpatient clinics, for the period since December 2009.  All records obtained should be associated with the appellant's Virtual VA eFolder.  If the AMC/RO cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the AMC/RO should schedule the Veteran for a VA muscles examination.  Access to Virtual VA and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that the Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  

In accordance with the latest worksheet for rating muscle disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability related to his right hamstring tear.  The examiner is requested to specifically identify the muscle group or groups involved and is also requested to identify any associated disability of the right hip and/or right knee.  

A complete rationale for any opinion expressed must be provided.  

3.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner has documented his/her review of all pertinent records on Virtual VA.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

4.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

5.  Upon completion of the above requested development and any additional development deemed appropriate, the AMC/RO must readjudicate the issue of what evaluation is warranted for residuals of a right hamstring tear from July 1, 2008.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


